Citation Nr: 1123597	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for a scalp condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1987 to March 1988, from September 1990 to May 1991, and from February to March 2003, as well as periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2011.  A transcript of that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hearing loss which he contends results from an injury during a period of ACDUTRA when lighting struck very near his tent.  The claims file contains treatment records relating to this event, including contemporaneous complaints of tinnitus, which indicate that it occurred in August 1996.  VA has determined that no service records from the Veteran's final period of active service in 2003 are available.  

In connection with his claim, the Veteran was afforded a VA audiological evaluation in May 2009, in which the audiologist noted that he was unable obtain reliable speech discrimination scores for the  left ear.  He suggested that the Veteran's left ear be further evaluated by an ear, nose, and throat (ENT) physician, as there was none available in the facility at that time.  Thus, the examination provided to the Veteran is inadequate, and a remand is required to afford him another evaluation.  

The Veteran is also seeking service connection for disorders of the scalp and skin, which he testified began very near the time of his separation from active service in 2003.  As noted, no treatment records from that period of service are available.  Private and VA outpatient treatment records indicate that the is currently being treated for lichen planus and dermatitis.  He was also treated for dermatitis on his chest in 1997 and 1998.  Given the Veteran's testimony and evidence of a current disability, a remand is required to afford him an examination of his claimed skin disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA audiological examination, with an appropriate ENT physician who has reviewed his claims file.  This examiner must conduct Maryland CNC and pure tone threshold testing.  If this testing does not produce results that are deemed to be reliable, the examiner is requested provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a hearing loss disability commensurate with that contemplated under 38 C.F.R. § 3.385 (i.e., the threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent).  If a hearing loss disability is shown, the examiner must render an opinion as to whether it is at least as likely as not that such disability is etiologically related to active service, including the lighting strike to which the Veteran was exposed in 1996.  This opinion must be supported by a detailed rationale and should reflect consideration of the Veteran's reported history.  

2. Schedule the Veteran for an appropriate VA skin examination to determine the nature and likely etiology of his claimed skin and scalp conditions.  The claims file should be made available to the examiner in connection with the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any skin and/or scalp pathology found.  Based on the examination and a review of the record, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed skin and/or scalp disability is etiologically related to service.  The opinion provided must be supported by a detailed rationale and should reflect consideration of the Veteran's reported history.
	
3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


